MEMORANDUM OPINION


No. 04-08-00027-CR

T.J. Husters TOWNSEND,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 7, Bexar County, Texas
Trial Court No. 206575
Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting: 	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Karen Angelini, Justice

Delivered and Filed:   February 27, 2008

DISMISSED FOR LACK OF JURISDICTION
	Appellant seeks to appeal the trial court's order altering and amending his conditions of
probation.  This court does not have jurisdiction to consider an appeal from an order altering or
modifying the conditions of community supervision. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex.
Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.--San Antonio 1995, no pet.). 
On January 28, 2008, we ordered appellant to show cause in writing no later than February 11, 2008,
why this appeal should not be dismissed for want of jurisdiction.  Appellant did not respond to our
order.  The appeal is dismissed for lack of jurisdiction.
							PER CURIAM
DO NOT PUBLISH